         Case 1:14-cr-00186-RDB Document 545 Filed 06/05/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                           :
                                                   :
v.                                                 :   Criminal No. 1:14-cr-0-0186 - RDB
                                                   :   Civil No. RDB-19-2312
RICHARD C. BYRD,                                   :
  Defendant.                                       :

     THIRD CONSENT MOTION OF RICHARD C. BYRD TO EXTEND THE TIME TO
        RESPOND TO THE GOVERNMENT’S OPPOSITION TO DEFENDANT’S
      CORRECTED MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE
                       PURSUANT TO 28 U.S.C. § 2255

        Richard C. Byrd respectfully requests through undersigned counsel that the Court extend

the time for his reply in opposition to the Government’s Opposition to Defendant’s Corrected

Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255. The Government

filed its opposition on March 2, 2020. This Court previously granted two prior consent motions

so that Defendant’s response would be due on June 5, 2020.

        Defendant wishes to consult with his attorneys about the response and has not been able to

do so as a result of the COVID-19 outbreak at the facility at which defendant is housed. Therefore,

as required by this Court’s rules, undersigned counsel consulted Government counsel, and

Government counsel graciously agreed to an extension until September 30, 2020. If the COVID-19

outbreak is resolved at the facility prior to that time, counsel will file before the deadline.




ACTIVE 50749213v1
         Case 1:14-cr-00186-RDB Document 545 Filed 06/05/20 Page 2 of 3



        Defendant therefore respectfully requests that this Court grant his Motion for an Extension

of Time such that his response will be due on September 30, 2020.

                                                     Respectfully submitted,
                                                     GREENBERG TRAURIG, LLP
                                                     /s/ Lee Ann Anderson
                                                     _____________________
                                                     Lee Ann Anderson
                                                     Bar ID: 812827
                                                     Greenberg Traurig, LLP
                                                     2101 L Street, N.W.
                                                     Washington, DC 20037
                                                     (202) 331-3100
                                                     andersonle@gtlaw.com




ACTIVE 50749213v1
         Case 1:14-cr-00186-RDB Document 545 Filed 06/05/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Motion for Extension of Time was served

this 5th day of June, 2020, via CM/ECF on all parties.



                                                    /s/ Lee Ann Anderson
                                                    _____________________
                                                    Lee Ann Anderson
                                                    Attorney for Richard C. Byrd




ACTIVE 50749213v1
